                                            Case 3:20-cv-07097-JSC Document 80 Filed 07/30/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       COMMONWEALTH LAND TITLE                          Case No. 20-cv-07097-JSC
                                           INSURANCE COMPANY,
                                   8                    Plaintiff,                          ORDER RE: MOTION FOR LEAVE TO
                                   9                                                        FILE AMENDED COMPLAINT,
                                                  v.                                        ANSWER, AND AFFIRMATIVE
                                  10                                                        DEFENSES
                                           830 EDDY STREET, LLC, et al.,
                                  11                                                        Re: Dkt. No. 78
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is the motion for leave to file amended complaint, answer, and

                                  14   affirmative defenses of Plaintiff Commonwealth Land Title Insurance Company

                                  15   (“Commonwealth”).1 (Dkt. No. 78.)2 The motion is unopposed. After carefully considering the

                                  16   motion and supporting documents, the Court concludes that oral argument is unnecessary, see

                                  17   N.D. Cal. Civ. L.R. 7-1(b), VACATES the August 5, 2021 hearing, and GRANTS the motion for

                                  18   the reasons explained below.

                                  19                                            BACKGROUND

                                  20           This matter is a title insurance dispute between Commonwealth (an insurer) and four

                                  21   Defendants (three limited liability companies and one corporation) involved in a development

                                  22   project at 830 Eddy Street in San Francisco, California. Commonwealth initiated the matter with a

                                  23   complaint against 830 Eddy Street, LLC; MFA 830 Eddy LLC; Build Inc.; and 830 Eddy

                                  24   Investment, LLC. (Dkt. No. 1.) MFA 830 Eddy LLC and 830 Eddy Street, LCC answered and

                                  25

                                  26
                                       1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  27   636(c). (Dkt. Nos. 13, 16, 18.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28
                                       ECF-generated page numbers at the top of the documents.
                                           Case 3:20-cv-07097-JSC Document 80 Filed 07/30/21 Page 2 of 5




                                   1   counterclaimed against Commonwealth. (Dkt. No. 22.) 830 Eddy Investment, LLC and Build

                                   2   Inc. answered. (Dkt. Nos. 24, 25.) Commonwealth answered the counterclaim and asserted

                                   3   affirmative defenses. (Dkt. No. 57.)

                                   4          Since those filings, according to Commonwealth, its discovery requests in this case have

                                   5   produced new evidence that supports amending the complaint to include additional claims and

                                   6   parties, and amending the answer to include additional affirmative defenses. The documents

                                   7   produced include emails and records from a utility survey conducted in 2016, which informed

                                   8   Defendants that utility lines, running underneath the 830 Eddy Street property into neighboring

                                   9   properties, might impede construction. (See Dkt. No. 78-3 at 4–6.) The documents suggest that

                                  10   Defendants “concealed material information from Commonwealth (1) in securing the insurance

                                  11   policy at issue in this case, (2) in making a claim for coverage thereunder, and (3) during

                                  12   Commonwealth’s attempts to administer and investigate the claim.” (Dkt. No. 78 at 3.)
Northern District of California
 United States District Court




                                  13          The proposed First Amended Complaint (“FAC”) brings the following additional claims: a

                                  14   declaratory judgment that the title insurance claim is not covered, (Dkt. No. 78-3 ¶¶ 200-218); for

                                  15   breach of contract, a declaratory judgment that Commonwealth is indemnified against any valid

                                  16   claim under the title insurance policy, (id. ¶¶ 219-244); rescission of the insurance policy, (id. ¶¶

                                  17   245-279); fraud by concealment or omission, deceit by suppression, actual fraud by suppression,

                                  18   and rescission, (id. ¶¶ 280-309); fraud by misrepresentation, deceit by assertion or suggestion,

                                  19   actual fraud by suggestion or assertion, and rescission, (id. ¶¶ 310-348); for breach of contract, a

                                  20   declaratory judgment that Commonwealth is indemnified against 830 Eddy Owner, LLC, (id. ¶¶

                                  21   349-368); and a declaratory judgment that 830 Eddy Street, LLC is not entitled to coverage and

                                  22   MFA 830 Eddy LLC is entitled to only partial coverage, (id. ¶¶ 369-377). The FAC names as

                                  23   additional Defendants: (1) 830 Eddy Owner, LLC, a predecessor in interest to current Defendant

                                  24   830 Eddy Street, LLC, and of which current Defendant 830 Eddy Investment, LLC was a member;

                                  25   and (2) Strand 830 Eddy, LLC, which was a member of 830 Eddy Owner, LLC. (Id. at 3, 5.) The

                                  26   proposed First Amended Answer (“FAA”) asserts the following new affirmative defenses:

                                  27   Commonwealth is entitled to rescind the insurance policy due to concealment, (Dkt. No. 78-5 at

                                  28   16–17); Commonwealth is entitled to rescind the insurance policy due to misrepresentation, (id. at
                                                                                          2
                                            Case 3:20-cv-07097-JSC Document 80 Filed 07/30/21 Page 3 of 5




                                   1   17–18); actual fraud, (id. at 18–20); fraud or deceit by omission or misrepresentation, (id. at 20–

                                   2   21); exclusion 3(b) of the title insurance policy, (id. at 21); exclusion 3(a) of the title insurance

                                   3   policy, (id. at 22); failure to mitigate damages, (id.); assumption of risk, (id. at 22–23); failure to

                                   4   notify under condition 3 of the title insurance policy, (id. at 23); laches, (id. at 23–24); loss-in-

                                   5   progress, (id. at 24); limitations on punitive damages under the United States and California

                                   6   Constitutions, (id.); failure to comply with condition 9(c) of the title insurance policy, (id. at 24–

                                   7   25); and full performance of condition 9(a) of the title insurance policy, (id. at 25).

                                   8                                               DISCUSSION

                                   9   I.      Leave to Amend
                                  10           Under Federal Rule of Civil Procedure 15, a party may amend a pleading before trial “with

                                  11   the opposing party’s written consent or the court’s leave,” and “[t]he court should freely give leave

                                  12   when justice so requires.” Fed. R. Civ. P. 15(a)(2). “[T]his policy is to be applied with extreme
Northern District of California
 United States District Court




                                  13   liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990).

                                  14   Nonetheless, “a district court need not grant leave to amend where the amendment: (1) prejudices

                                  15   the opposing party; (2) is sought in bad faith; (3) produces an undue delay in litigation; or (4) is

                                  16   futile.” AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 951 (9th Cir. 2006). Undue

                                  17   delay cannot alone justify the denial of a motion to amend. Owens v. Kaiser Found. Health Plan,

                                  18   Inc., 244 F.3d 708, 712–13 (9th Cir. 2001). The most important factor is prejudice to the opposing

                                  19   party. Eminence Cap., LLC v. Aspeon, Inc., 316 F.3d 1048, 1051–52 (9th Cir. 2003) (per curiam).

                                  20   “Absent prejudice, or a strong showing of any of the remaining [] factors, there exists a

                                  21   presumption under Rule 15(a) in favor of granting leave to amend.” Id. at 1052.

                                  22           Leave to amend is appropriate here, where none of the four factors supporting denial are

                                  23   present. First, there is no indication that granting leave to amend would result in prejudice to

                                  24   Defendants. Fact discovery does not close until September 14, 2021. (Dkt. No. 46.) See Yates v.

                                  25   Auto City 76, 299 F.R.D. 611, 614 (N.D. Cal. 2013) (explaining that courts in the Ninth Circuit

                                  26   often evaluate prejudice in terms of whether amendment will result in relevant deadlines being

                                  27   continued). Commonwealth asserts that the facts underlying its proposed amendments were

                                  28   known to Defendants and only became known to Commonwealth during discovery, suggesting
                                                                                           3
                                             Case 3:20-cv-07097-JSC Document 80 Filed 07/30/21 Page 4 of 5




                                   1   that Defendants cannot be prejudiced by information that they failed to disclose until recently.

                                   2   Moreover, Defendants did not oppose Commonwealth’s motion, and no other basis for prejudice

                                   3   is apparent.

                                   4           Second, there is no indication that Commonwealth seeks leave to amend in bad faith.

                                   5           Third, Commonwealth filed its motion for leave to amend by the deadline stipulated by the

                                   6   parties and approved by the Court. (Dkt. Nos. 72, 63; Dkt. No. 62 at 11–12.) Therefore, there has

                                   7   been no undue delay.

                                   8           Fourth, there is no indication of futility. A futile amendment is one that “could not affect

                                   9   the outcome of th[e] lawsuit.” Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701

                                  10   F.2d 1276, 1293 (9th Cir. 1983). The documents produced allow Commonwealth to plead

                                  11   additional and particularized facts that strengthen its claims and defenses, and thus may affect the

                                  12   outcome of this case.
Northern District of California
 United States District Court




                                  13   II.     Diversity Jurisdiction
                                  14           The Court reminds Commonwealth, (see Dkt. No. 42), that “an LLC is a citizen of every

                                  15   state of which its owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437

                                  16   F.3d 894, 899 (9th Cir. 2006). Because the FAC names two limited liability companies as

                                  17   additional Defendants, Commonwealth must establish the basis for diversity jurisdiction—but it

                                  18   has not done so. (Dkt. No. 78-3 ¶ 25 (identifying diversity jurisdiction as the basis for the Court’s

                                  19   subject matter jurisdiction); id. ¶¶ 23, 24 (identifying additional Defendant 830 Eddy Owner, LLC

                                  20   as a “California limited liability company [with] its principal place of business [] in California”

                                  21   and additional Defendant Strand 830 Eddy, LLC as “a Nevada limited liability company”).)

                                  22   Accordingly, the FAC must allege the citizenship of each member of the new limited liability

                                  23   company Defendants to properly demonstrate the Court’s subject matter jurisdiction under the

                                  24   appropriate legal standard.

                                  25                                             CONCLUSION

                                  26           The motion for leave to amend is GRANTED and the August 5, 2021 hearing is

                                  27   VACATED. After amending the proposed FAC to establish subject matter jurisdiction under the

                                  28   appropriate standard, on or before August 5, 2021 Commonwealth shall file the FAC, (Dkt. No.
                                                                                         4
                                          Case 3:20-cv-07097-JSC Document 80 Filed 07/30/21 Page 5 of 5




                                   1   78-2), and FAA, (Dkt. No. 78-4), lodged with its motion. The Clerk shall add 830 Eddy Owner,

                                   2   LLC and Strand 830 Eddy, LLC as defendants on the docket. Commonwealth shall serve the FAC

                                   3   and FAA on all Defendants in accordance with the Federal Rules of Civil Procedure and Civil

                                   4   Local Rules.

                                   5          This Order disposes of Docket No. 78.

                                   6          IT IS SO ORDERED.

                                   7   Dated: July 30, 2021

                                   8
                                   9
                                                                                                 JACQUELINE SCOTT CORLEY
                                  10                                                             United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      5
